     Case 3:19-cv-00232-MMD-WGC Document 51 Filed 08/28/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     UBALDO URBINA-MALDANADO,                         Case No. 3:19-cv-00232-MMD-WGC

7                                 Petitioner,                      ORDER
            v.
8

9     RENEE BAKER, et al.,

10                            Respondents.

11

12         Respondents have filed an unopposed motion for enlargement of time (first

13   request) (ECF No. 50). The Court finds good cause to grant Respondents' motion.

14         It is therefore ordered that Respondents' unopposed motion for enlargement of time

15   (first request) (ECF No. 50) is granted. Respondents will have up to and including

16   September 24, 2020, to file and serve a reply to Petitioner's opposition to the motion to

17   dismiss (ECF No. 46).

18         DATED THIS 28th day of August 2020.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
